Exhibit 10.1


FIFTH AMENDMENT TO MASTER REPURCHASE AGREEMENT


FIFTH AMENDMENT TO MASTER REPURCHASE AGREEMENT dated as of October 17, 2016
(this “Amendment”), by and among NSREIT CB LOAN, LLC, a Delaware limited
liability company (“Seller”), and CITIBANK, N.A., a national banking association
(“Buyer”), and acknowledged and agreed to by NORTHSTAR REAL ESTATE INCOME TRUST,
INC., a Maryland corporation (“Guarantor”). Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the MRA
(defined below).
RECITALS
WHEREAS, Seller and Buyer are parties to that certain Master Repurchase
Agreement, dated as of July 18, 2012 (“Original MRA”), as amended by that
certain First Amendment to Master Repurchase Agreement, dated as of November 30,
2012, that certain Second Amendment to Master Repurchase Agreement and First
Amendment to Limited Guaranty, dated as of April 18, 2013, that certain Third
Amendment to Master Repurchase Agreement, dated as of June 30, 2014, and that
certain Fourth Amendment to Master Repurchase Agreement, dated as of October 18,
2014 (as the same may be further amended, supplemented or otherwise modified
from time to time, the “MRA”);
WHEREAS, in connection with the Original MRA, Guarantor entered into that
certain Limited Guaranty dated as of July 18, 2012 (as the same may be amended,
supplemented or otherwise modified from time to time, the “Guaranty”), in favor
of Buyer, guaranteeing certain obligations of Seller;
WHEREAS, Seller and Buyer wish to amend the MRA as more particularly set forth
herein, and Guarantor wishes to reaffirm the covenants made in the Guaranty.
NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Buyer and Guarantor hereby agree as follows:
SECTION 1.Amendment to Master Repurchase Agreement.
(a)    The following definitions in Section 2 of the MRA are hereby deleted in
their entirety and the following corresponding definitions are substituted
therefor:
“Facility Availability Period” shall mean the twenty-four month (24) period
commencing on the date of this Amendment and ending on October 17, 2018.
“Facility Expiration Date” shall mean the last day of the Facility Availability
Period; provided, that the Facility Expiration Date shall be extendable by
Seller for a single one year period, subject to the following:





--------------------------------------------------------------------------------




(a) Seller delivers to Buyer a written request of the extension of the Facility
Expiration Date no earlier than ninety (90) nor later than thirty (30) days
before the then current Facility Expiration Date,
(b) no Default or Event of Default exists on the date of the request to extend
or on the then current Facility Expiration Date,
(c) no Margin Deficit exists that has not been satisfied on the then current
Facility Expiration Date,
(d) the Debt Yield Test for all Purchased Loans is satisfied, and
(e) Seller shall have paid to Buyer the Extension Fee on or before the then
current Facility Expiration Date.
“Fee Agreement” shall mean that certain Fee Letter (Fifth Amendment), dated as
of October 17, 2016.
“Pricing Matrix” shall mean the matrix attached to the Fee Agreement which shall
be used to determine the Applicable Spread for each Purchased Loan. The
Applicable Spread for each Purchased Loan shall equal the number of basis points
set forth under the column heading “Applicable Spread (bps)” which corresponds
to the applicable Debt Yield (Purchase Price) for such Purchased Loan as of the
Purchase Date.
“Purchase Price Percentage” shall mean, with respect to each Purchased Loan, the
percentage determined on the related Purchase Date for such Purchased Loan (but
not in excess of the maximum set forth in the Pricing Matrix) and set forth in
the related Confirmation equal to the quotient obtained by dividing the Purchase
Price for such Purchased Loan by the Market Value of such Purchase Loan as of
such date.
“Required Liquidity Amount” shall mean an amount equal to the sum of:
(a) for any Purchased Loans subject to Transactions as of the date of this
Amendment, the amount set forth in the right hand column below determined based
upon the aggregate outstanding Purchase Price of such Purchased Loans from time
to time set forth in the left hand column below:


2



--------------------------------------------------------------------------------




Outstanding Purchase Prices ($MM)
Required Liquidity Amount ($MM)
0-22.5
3.75
>22.5-35
6.25
>35-50
7.50
>50-65
9.25
>65-70
12.00
>70-85
13.50
>85-100
15.00
>100-115
17.50
>115-135
20.00
>135-150
22.50



plus, (b) for any Purchased Loans transferred by Seller to Buyer pursuant to
Transactions entered into after the date of this Amendment, the amount set forth
in the right hand column below determined based upon the aggregate outstanding
Purchase Price of such Purchased Loans from time to time set forth in the left
hand column below:
Outstanding Purchase Prices ($MM)
Required Liquidity Amount ($MM)
0-22.5
2.50
>22.5-35
4.17
>35-50
5.00
>50-65
6.17
>65-70
8.00
>70-85
9.00
>85-100
10.01
>100-115
11.67
>115-135
13.34
>135-150
15.01



SECTION 2.    Omnibus Amendment to Transaction Documents. Any references to the
MRA in the Transaction Documents shall hereinafter refer to the MRA as modified
by this Amendment.
SECTION 3.    Reaffirmation of Guaranty. Guarantor acknowledges the amendments
and modifications of the MRA pursuant to this Amendment and hereby ratifies and
reaffirms all of the terms, covenants and conditions of the Guaranty and agrees
that the Guaranty remains unmodified by this Amendment and in full force and
effect and enforceable in accordance with its terms.
SECTION 4.    Due Authority. Each of Seller and Guarantor hereby represents and
warrants to Buyer that, as of the date hereof, (i) it has the power to execute,
deliver and perform its respective obligations under this Amendment, (ii) this
Amendment has been duly executed and


3



--------------------------------------------------------------------------------




delivered by it for good and valuable consideration, and constitutes its legal,
valid and binding obligation enforceable against it in accordance with its terms
subject to bankruptcy, insolvency, and other limitations on creditors’ rights
generally and to equitable principles, and (iii) neither the execution and
delivery of this Amendment, nor the consummation by it of the transactions
contemplated by this Amendment, nor compliance by it with the terms, conditions
and provisions of this Amendment will conflict with or result in a breach of any
of the terms, conditions or provisions of (A) its organizational documents, (B)
any contractual obligation to which it is now a party or the rights under which
have been assigned to it or the obligations under which have been assumed by it
or to which its assets are subject or constitute a default thereunder, or result
thereunder in the creation or imposition of any lien upon any of it’s assets,
other than pursuant to this Amendment, (C) any judgment or order, writ,
injunction, decree or demand of any court applicable to it, or (D) any
applicable Requirement of Law, in the case of clauses (A)-(C) above, to the
extent that such conflict or breach is reasonably likely to result in a Material
Adverse Effect.
SECTION 5.    Counterparts. This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.
SECTION 6.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PRINCIPALS.
SECTION 7.    MRA and Transaction Documents in Full Force and Effect. Except as
expressly amended hereby, Seller and Guarantor acknowledge and agree that all of
the terms, covenants and conditions of the MRA and the other Transaction
Documents remain unmodified and in full force and effect and are hereby ratified
and confirmed in all respects.
[NO FURTHER TEXT ON THIS PAGE]




4



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.


 
 
 
BUYER:
 
CITIBANK, N.A.
 




By:___/s/ Richard B. Schlenger______________
 
Name: Richard B. Schlenger
Title: Authorized Signatory
 
 



[signatures continued on next page]







--------------------------------------------------------------------------------







SELLER:
NSREIT CB LOAN, LLC,
a Delaware limited liability company
    By: NorthStar Real Estate Income Trust Operating
           Partnership, L.P., a Delaware limited
           partnership, its sole equity member


          By: NorthStar Real Estate Income Trust, Inc.,
                 a Maryland corporation, its general partner






            By: __/s/ Jenny B. Neslin___________________
Name: Jenny B. Neslin
Title: General Counsel and Secretary



[signatures continued on next page]





--------------------------------------------------------------------------------






 
 
 
ACKNOWLEDGED AND AGREED TO
AS OF OCTOBER 17, 2016:


GUARANTOR:


 
NORTHSTAR REAL ESTATE INCOME TRUST, INC., 
 a Maryland corporation
 
 
 
By:____/s/ Jenny B. Neslin____________
 
Name: Jenny B. Neslin
Title: General Counsel and Secretary










